Exhibit 10.1

 

SPLIT-OFF AGREEMENT

 

This SPLIT-OFF AGREEMENT, dated as of March 31, 2015 (this “Agreement”), is
entered into by and among to China Energy Technology Corp, Ltd. (formerly known
as Redfield Ventures Inc.), a Nevada corporation (the “Seller”), Redfield
Operating Corp., a Nevada corporation (“Split-Off Subsidiary”), and Innovestica
LP (the “Buyer”).

 

RECITALS:

 

WHEREAS, Seller is the owner of all of the issued and outstanding capital stock
of Split-Off Subsidiary; Split-Off Subsidiary is a wholly owned subsidiary of
Seller which will acquire the business assets and liabilities previously held by
Seller; and Seller has no other businesses or operations prior to the Share
Exchange (as defined herein);

 

WHEREAS, contemporaneously with the execution of this Agreement, Seller, Fine
Progress Group Limited., Ltd., a corporation formed under the laws of the
British Virgin Islands (“PrivateCo”), and the equity holders of PrivateCo will
enter into the Share Exchange Agreement by and between the Seller and the
PrivateCo (the “Share Exchange Agreement”) pursuant to which the equity holders
of PrivateCo will receive securities of Seller in exchange for their equity
interests in PrivateCo (the “Share Exchange”); and

 

WHEREAS, the execution and delivery of this Agreement is required by PrivateCo
as a condition to its execution of the Share Exchange Agreement, and the
consummation of the assignment, assumption, purchase and sale transactions
contemplated by this Agreement is also a condition to the completion of the
Share Exchange pursuant to the Share Exchange Agreement, and Seller has
represented to PrivateCo in the Share Exchange Agreement that the transactions
contemplated by this Agreement will be consummated contemporaneously with the
closing of the Share Exchange, and PrivateCo relied on such representation in
entering into the Share Exchange Agreement;

 

WHEREAS, the Buyer desires to purchase the Shares (as defined in Section 2.1)
from Seller, and to assume, as between Seller and Buyer, all responsibility for
any pre-Share Exchange debts, obligations and liabilities of Seller and
Split-Off Subsidiary, on the terms and subject to the conditions specified in
this Agreement; and

 

WHEREAS, Seller desires to sell and transfer the Shares to the Buyer, on the
terms and subject to the conditions specified in this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the covenants, promises and
agreements herein set forth and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending legally to be bound, agree as follows:

 

I. ASSIGNMENT AND ASSUMPTION OF SELLER’S ASSETS AND LIABILITIES.

 

Subject to the terms and conditions provided below:

 

1.1              Assignment of Assets.  Seller hereby contributes, assigns,
conveys and transfers to Split-Off Subsidiary, and Split-Off Subsidiary hereby
receives, acquires and accepts, all assets and properties of Seller as of the
Closing Date (as defined below) immediately prior to giving effect to the Share
Exchange, including but not limited to the following, but excluding in all cases
(i) the right, title and assets of Seller in, to and under the Transaction
Documents (as defined in the Share Exchange Agreement), and (ii) the capital
stock of PrivateCo:

 

(a) all pre-Share Exchange cash and cash equivalents;

 

(b) all pre-Share Exchange accounts receivable;

 

 

 

 

(c) all of Seller’s pre-Share Exchange rights, title and interests in, to and
under all contracts, agreements, leases, licenses (including software licenses),
supply agreements, consulting agreements, commitments, purchase orders, customer
orders and work orders, and including all of Seller’s rights thereunder to use
and possess equipment provided by third parties, and all representations,
warranties, covenants and guarantees related to the foregoing (provided that to
the extent any of the foregoing or any claim or right or benefit arising
thereunder or resulting therefrom is not assignable by its terms, or the
assignment thereof shall require the consent or approval of another party
thereto, this Agreement shall not constitute an assignment thereof if an
attempted assignment would be in violation of the terms thereof or if such
consent is not obtained prior to the Closing, and in lieu thereof Seller shall
reasonably cooperate with Split-Off Subsidiary in any reasonable arrangement
designed to provide Split-Off Subsidiary the benefits thereunder or any claim or
right arising thereunder);

 

(d) all pre-Share Exchange intellectual property, including but not limited to
issued patents, patent applications (whether or not patents are issued thereon
and whether modified, withdrawn or resubmitted), unpatented inventions, product
designs, copyrights (whether registered or unregistered), know-how, technology,
trade secrets, technical information, notebooks, drawings, software, computer
coding (both object and source) and all documentation, manuals and drawings
related thereto, trademarks or service marks and applications therefor,
unregistered trademarks or service marks, trade names, logos and icons and all
rights to sue or recover for the infringement or misappropriation thereof;

 

(e) all pre-Share Exchange fixed assets, including but not limited to the
machinery, equipment, furniture, vehicles, office equipment and other tangible
personal property owned or leased by Seller;

 

(g) all pre-Share Exchange customer lists, business records, customer records
and files, customer financial records, and all other files and information
related to customers, all customer proposals, all open service agreements with
customers and all uncompleted customer contracts and agreements;

 

(h) to the extent legally assignable, all pre-Share Exchange licenses, permits,
certificates, approvals and authorizations issued by Governmental Entities and
necessary to own, lease or operate the assets and properties of Seller and to
conduct Seller’s business as it is presently conducted; and

 

(i) all pre-Share Exchange real property or interests therein.

 

all of the foregoing being referred to herein as the “Assigned Assets.”

 



2

 

 

1.2              Assignment and Assumption of Liabilities.  Seller hereby
assigns to Split-Off Subsidiary, and Split-Off Subsidiary hereby assumes and
agrees to pay, honor and discharge all debts, adverse claims, liabilities,
judgments and obligations, including tax obligations, of Seller as of the
Closing Date (as defined in Section 3.1) immediately prior to the effective time
of the Share Exchange, whether accrued, contingent or otherwise and whether
known or unknown, including those arising under any law (including the common
law) or any rule or regulation of any governmental entity or imposed by any
court or any arbitrator in a binding arbitration resulting from, arising out of
or relating to the assets, activities, operations, actions or omissions of
Seller, or products manufactured or sold thereby or services provided thereby,
or under contracts, agreements (whether written or oral), leases, commitments or
undertakings thereof, but excluding in all cases the obligations of Seller under
the Transaction Documents (all of the foregoing being referred to herein as the
“Assigned Liabilities”).

 

The assignment and assumption of Seller’s assets and liabilities provided for in
this Article I is referred to as the “Assignment.”

 



II. PURCHASE AND SALE OF STOCK.

 

2.1              Purchased Shares.  Subject to the terms and conditions provided
below, Seller shall sell and transfer to the Buyer and the Buyer shall purchase
from Seller, on the Closing Date (as defined in Section 3.1), all of the issued
and outstanding shares of capital stock of Split-Off Subsidiary (the “Shares”),
as set forth in Exhibit A attached hereto.

 

2.2              Purchase Price.  The purchase price (the “Purchase Price”) for
the Shares shall consist of the transfer and delivery by the Buyer to Seller the
20,000,000 shares of common stock of Seller that Buyer owns (the “Purchase Price
Securities”), deliverable as provided in Section 3.3.

 



III. CLOSING.

  

3.1              Closing.  The closing of the transactions contemplated in this
Agreement (the “Closing”) shall take place immediately prior or simultaneously
with the closing of the Share Exchange. The date on which the Closing occurs
shall be referred to herein as the “Closing Date.”

 

3.2              Transfer of Shares.  At the Closing, Seller shall deliver to
Buyer a certificate representing the Shares purchased by Buyer, duly endorsed to
the Buyer or as directed by the Buyer, which delivery shall vest Buyer with good
and marketable title to such Shares, free and clear of all liens and
encumbrances.

 

3.3              Payment of Purchase Price.  At the Closing, Buyer shall deliver
to Seller a certificate or certificates representing the Buyer’s Purchase Price
Securities duly endorsed to Seller, which delivery shall vest Seller with good
and marketable title to the Purchase Price Securities, free and clear of all
liens and encumbrances.

 

3.4              Transfer of Records.  On or before the Closing, Seller shall
transfer to Split-Off Subsidiary all existing corporate books and records in
Seller’s possession relating to Split-Off Subsidiary and its business, including
but not limited to all agreements, litigation files, real estate files,
personnel files and filings with governmental agencies; provided, however, when
any such documents relate to both Seller and Split-Off Subsidiary, only copies
of such documents need be furnished. On or before the Closing, the Buyer and
Split-Off Subsidiary shall transfer to Seller all existing corporate books and
records in the possession of Buyer or Split-Off Subsidiary relating to Seller,
including but not limited to all corporate minute books, stock ledgers,
certificates and corporate seals of Seller and all agreements, litigation files,
real property files, personnel files and filings with governmental agencies;
provided, however, when any such documents relate to both Seller and Split-Off
Subsidiary or its business, only copies of such documents need be furnished.

 



3

 

 

3.5              Instruments of Assignment.  At the Closing, Seller and
Split-Off Subsidiary shall deliver to each other such instruments providing for
the Assignment as the other may reasonably request (the “Instruments of
Assignment”).

 

IV. BUYER’S REPRESENTATIONS AND WARRANTIES.

 

The Buyer represents and warrants to Seller and Split-Off Subsidiary that:

 

4.1              Capacity and Enforceability.  Buyer has the legal capacity to
execute and deliver this Agreement and the documents to be executed and
delivered by the Buyer at the Closing pursuant to the transactions contemplated
hereby. This Agreement and all such documents constitute the valid and binding
agreement of the Buyer, enforceable in accordance with their terms.

 

4.2              Compliance.  Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby by the
Buyer will result in the breach of any term or provision of, or constitute a
default under, or violate any agreement, indenture, instrument, order, law or
regulation to which Buyer is a party or by which Buyer is bound.

 

4.3              Purchase for Investment.  Buyer is financially able to bear the
economic risks of acquiring the Shares and the other transactions contemplated
hereby and has no need for liquidity in his investment in the Shares. Buyer has
such knowledge and experience in financial and business matters in general, and
with respect to businesses of a nature similar to the business of Split-Off
Subsidiary (after giving effect to the Assignment), so as to be capable of
evaluating the merits and risks of, and making an informed business decision
with regard to, the acquisition of the Shares and the other transactions
contemplated hereby. Buyer is acquiring the Shares solely for its own account
and not with a view to or for resale in connection with any distribution or
public offering thereof, within the meaning of any applicable securities laws
and regulations, unless such distribution or offering is registered under the
Securities Act of 1933, as amended (the “Securities Act”), or an exemption from
such registration is available. Buyer has (i) received all the information he
has deemed necessary to make an informed decision with respect to the
acquisition of the Shares and the other transactions contemplated hereby; (ii)
had an opportunity to make such investigation as he has desired pertaining to
Split-Off Subsidiary (after giving effect to the Assignment) and the acquisition
of an interest therein and the other transactions contemplated hereby, and to
verify the information which is, and has been, made available to him; and (iii)
had the opportunity to ask questions of Seller concerning Split-Off Subsidiary
(after giving effect to the Assignment). Buyer acknowledges that it is a current
director and officer of Split-Off Subsidiary and, as such, has actual knowledge
of the business, operations and financial affairs of Split-Off Subsidiary (after
giving effect to the Assignment). Buyer has received no public solicitation or
advertisement with respect to the offer or sale of the Shares. Buyer realizes
that the Shares are “restricted securities” as that term is defined in Rule 144
promulgated by the Securities and Exchange Commission under the Securities Act,
the resale of the Shares is restricted by federal and state securities laws and,
accordingly, the Shares must be held indefinitely unless their resale is
subsequently registered under the Securities Act or an exemption from such
registration is available for their resale. Buyer understands that any resale of
the Shares by him must be registered under the Securities Act (and any
applicable state securities law) or be effected in circumstances that, in the
opinion of counsel for Split-Off Subsidiary at the time, create an exemption or
otherwise do not require registration under the Securities Act (or applicable
state securities laws). Buyer acknowledges and consents that certificates now or
hereafter issued for the Shares will bear a legend substantially as follows:

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED UNDER
ANY APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
QUALIFICATION UNDER THE STATE ACTS OR PURSUANT TO EXEMPTIONS FROM SUCH
REGISTRATION OR QUALIFICATION REQUIREMENTS (INCLUDING, IN THE CASE OF THE
SECURITIES ACT, THE EXEMPTIONS AFFORDED BY SECTION 4(1) OF THE SECURITIES ACT
AND RULE 144 THEREUNDER). AS A PRECONDITION TO ANY SUCH TRANSFER, THE ISSUER OF
THESE SECURITIES SHALL BE FURNISHED WITH AN OPINION OF COUNSEL OPINING AS TO THE
AVAILABILITY OF EXEMPTIONS FROM SUCH REGISTRATION AND QUALIFICATION AND/OR SUCH
OTHER EVIDENCE AS MAY BE SATISFACTORY THERETO THAT ANY SUCH TRANSFER WILL NOT
VIOLATE THE SECURITIES LAWS.



4

 

 

Buyer understands that the Shares are being sold to it pursuant to the exemption
from registration contained in Section 4(1) of the Securities Act and that
Seller is relying upon the representations made herein as one of the bases for
claiming the Section 4(1) exemption.

 

4.4              Liabilities.  Following the Closing, Seller will have no
liability for any debts, liabilities or obligations of Split-Off Subsidiary or
its business or activities, or the business or activities of Seller prior to the
Closing that are unrelated to the business of PrivateCo, and there are no
outstanding guaranties, performance or payment bonds, letters of credit or other
contingent contractual obligations that have been undertaken by Seller directly
or indirectly in relation to Split-Off Subsidiary or its business, or the
business of Seller prior to the Closing that are unrelated to the business of
PrivateCo, and that may survive the Closing.

 

4.5              Title to Purchase Price Securities.  The Buyer is the record
and beneficial owner of the Purchase Price Securities. At Closing, the Buyer
will have good and marketable title to the Purchase Price Securities, which
Purchase Price Securities are, and at the Closing will be, free and clear of all
options, warrants, pledges, claims, liens and encumbrances, and any restrictions
or limitations prohibiting or restricting transfer to Seller, except for
restrictions on transfer as contemplated by applicable securities laws.



5

 

 

V. SELLER’S AND SPLIT-OFF SUBSIDIARY’S REPRESENTATIONS AND WARRANTIES.

 

Seller and Split-Off Subsidiary, as applicable, represent and warrant to Buyer
that:

 

5.1              Organization and Good Standing. Each of Seller and Split-Off
Subsidiary is a corporation duly incorporated, validly existing, and in good
standing under the laws of the State of Nevada.

 

5.2              Authority and Enforceability. The execution and delivery of
this Agreement and the documents to be executed and delivered at the Closing
pursuant to the transactions contemplated hereby, and performance in accordance
with the terms hereof and thereof, have been duly authorized by Seller and
Split-Off Subsidiary and all such documents constitute valid and binding
agreements of Seller and Split-Off Subsidiary enforceable in accordance with
their terms.

 

5.3              Title to Shares. Seller is the sole record and beneficial owner
of the Shares. At Closing, Seller will have good and marketable title to the
Shares, which Shares are, and at the Closing will be, free and clear of all
options, warrants, pledges, claims, liens and encumbrances, and any restrictions
or limitations prohibiting or restricting transfer to the Buyer, except for
restrictions on transfer as contemplated by Section 4.3 above. The Shares
constitute all of the issued and outstanding shares of capital stock of
Split-Off Subsidiary.

 

5.4              Representations in the Share Exchange Agreement. Split-Off
Subsidiary represents and warrants that all of the representations and
warranties by Seller, insofar as they relate to Split-Off Subsidiary, contained
in the Share Exchange Agreement are true and correct.

 

VI. OBLIGATIONS OF BUYER PENDING CLOSING.

 

Buyer covenants and agrees that between the date hereof and the Closing:

 

6.1              Not Impair Performance. Buyer shall not take any intentional
action that would cause the conditions upon the obligations of the parties
hereto to effect the transactions contemplated hereby not to be fulfilled,
including, without limitation, taking or causing to be taken any action that
would cause the representations and warranties made by any party herein not to
be true, correct and accurate as of the Closing, or in any way impairing the
ability of Seller to satisfy its obligations as provided in Article VII.

 

6.2              Assist Performance. Buyer shall exercise reasonable best
efforts to cause to be fulfilled those conditions precedent to Seller’s
obligations to consummate the transactions contemplated hereby which are
dependent upon actions of the Buyer and to make and/or obtain any necessary
filings and consents in order to consummate the transactions contemplated by
this Agreement.

 

VII. OBLIGATIONS OF SELLER AND SPLIT-OFF SUBSIDIARY PENDING CLOSING.

 

Seller and Split-Off Subsidiary covenant and agree that between the date hereof
and the Closing:

 

7.1              Business as Usual. Split-Off Subsidiary shall operate and
Seller shall cause Split-Off Subsidiary to operate in accordance with past
practices and shall use best efforts to preserve its goodwill and the goodwill
of its employees, customers and others having business dealings with Split-Off
Subsidiary. Without limiting the generality of the foregoing, from the date of
this Agreement until the Closing Date, Split-Off Subsidiary shall (a) make all
normal and customary repairs to its equipment, assets and facilities, (b) keep
in force all insurance, (c) preserve in full force and effect all material
franchises, licenses, contracts and real property interests and comply in all
material respects with all laws and regulations, (d) collect all accounts
receivable and pay all trade creditors in the ordinary course of business at
intervals historically experienced, and (e) preserve and maintain Split-Off
Subsidiary’s assets in their current operating condition and repair, ordinary
wear and tear excepted. From the date of this Agreement until the Closing Date,
Split-Off Subsidiary shall not (i) amend, terminate or surrender any material
franchise, license, contract or real property interest, or (ii) sell or dispose
of any of its assets except in the ordinary course of business. Neither
Split-Off Subsidiary nor Seller shall take or omit to take any action that
results in Buyer incurring any liability or obligation prior to or in connection
with the Closing.

 



6

 

 

7.2              Not Impair Performance. Seller shall not take any intentional
action that would cause the conditions upon the obligations of the parties
hereto to effect the transactions contemplated hereby not to be fulfilled,
including, without limitation, taking or causing to be taken any action which
would cause the representations and warranties made by any party herein not to
be materially true, correct and accurate as of the Closing, or in any way
impairing the ability of the Buyer to satisfy its obligations as provided in
Article VI.

 

7.3              Assist Performance. Seller shall exercise its reasonable best
efforts to cause to be fulfilled those conditions precedent to Buyer’s
obligations to consummate the transactions contemplated hereby which are
dependent upon the actions of Seller and to work with the Buyer to make and/or
obtain any necessary filings and consents. Seller shall cause Split-Off
Subsidiary to comply with its obligations under this Agreement.

 

VIII. SELLER’S AND SPLIT-OFF SUBSIDIARY’S CONDITIONS PRECEDENT TO CLOSING.

 

The obligations of Seller and Split-Off Subsidiary to close the transactions
contemplated by this Agreement are subject to the satisfaction at or prior to
the Closing of each of the following conditions precedent (any or all of which
may be waived by Seller and PrivateCo in writing):

 

8.1              Representations and Warranties; Performance. All
representations and warranties of Buyer contained in this Agreement shall have
been true and correct, in all material respects, when made and shall be true and
correct, in all material respects, at and as of the Closing, with the same
effect as though such representations and warranties were made at and as of the
Closing. Buyer shall have performed and complied with all covenants and
agreements and satisfied all conditions, in all material respects, required by
this Agreement to be performed or complied with or satisfied by the Buyer at or
prior to the Closing.

 

8.2              Additional Documents. Buyer shall deliver or cause to be
delivered such additional documents as may be necessary in connection with the
consummation of the transactions contemplated by this Agreement and the
performance of their obligations hereunder.

 



7

 

 

8.3              Release by Split-Off Subsidiary. At the Closing, Split-Off
Subsidiary shall execute and deliver to Seller a general release which in
substance and effect releases Seller and PrivateCo from any and all liabilities
and obligations that Seller and PrivateCo may owe to Split-Off Subsidiary in any
capacity, and from any and all claims that Split-Off Subsidiary may have against
Seller, PrivateCo or their respective managers, members, officers, directors,
stockholders, employees and agents (other than those arising pursuant to this
Agreement or any document delivered in connection with this Agreement).

 

8.4              Completion of the Share Exchange. The closing of the Share
Exchange pursuant to the Share Exchange Agreement, and all of the transactions
contemplated thereby, shall occur simultaneously.

 

IX. BUYER’S CONDITIONS PRECEDENT TO CLOSING.

 

The obligation of Buyer to close the transactions contemplated by this Agreement
is subject to the satisfaction at or prior to the Closing of each of the
following conditions precedent (any and all of which may be waived by the Buyer
in writing):

 

9.1              Representations and Warranties; Performance. All
representations and warranties of Seller and Split-Off Subsidiary contained in
this Agreement shall have been true and correct, in all material respects, when
made and shall be true and correct, in all material respects, at and as of the
Closing with the same effect as though such representations and warranties were
made at and as of the Closing. Seller and Split-Off Subsidiary shall have
performed and complied with all covenants and agreements and satisfied all
conditions, in all material respects, required by this Agreement to be performed
or complied with or satisfied by them at or prior to the Closing.

 

X. OTHER AGREEMENTS.

 

10.1            Expenses. Each party hereto shall bear its expenses separately
incurred in connection with this Agreement and with the performance of its
obligations hereunder.

 

10.2            Confidentiality. Buyer shall not make any public announcements
concerning this transaction without the prior written agreement of PrivateCo,
other than as may be required by applicable law or judicial process. If for any
reason the transactions contemplated hereby are not consummated, then the Buyer
shall return any information received by the Buyer from Seller or Split-Off
Subsidiary, and the Buyer shall cause all confidential information obtained by
Buyer concerning Split-Off Subsidiary and its business to be treated as such.

 

10.3            Brokers’ Fees. In connection with the transaction specifically
contemplated by this Agreement, no party to this Agreement has employed the
services of a broker and each agrees to indemnify the other against all claims
of any third parties for fees and commissions of any brokers claiming a fee or
commission related to the transactions contemplated hereby.

 

10.4            Access to Information Post-Closing; Cooperation.

 

(a)                Following the Closing, Buyer and Split-Off Subsidiary shall
afford to Seller and its authorized accountants, counsel and other designated
representatives, reasonable access (and including using reasonable efforts to
give access to persons or firms possessing information) and duplicating rights
during normal business hours to allow records, books, contracts, instruments,
computer data and other data and information (collectively, “Information”)
within the possession or control of Buyer or Split-Off Subsidiary insofar as
such access is reasonably required by Seller. Information may be requested under
this Section 10.4(a) for, without limitation, audit, accounting, claims,
litigation and tax purposes, as well as for purposes of fulfilling disclosure
and reporting obligations and performing this Agreement and the transactions
contemplated hereby. No files, books or records of Split-Off Subsidiary existing
at the Closing Date shall be destroyed by Buyer or Split-Off Subsidiary after
Closing but prior to the expiration of any period during which such files, books
or records are required to be maintained and preserved by applicable law without
giving Seller at least 30 days’ prior written notice, during which time Seller
shall have the right to examine and to remove any such files, books and records
prior to their destruction.

 



8

 

 

(b)               Following the Closing, Seller shall afford to Split-Off
Subsidiary and its authorized accountants, counsel and other designated
representatives reasonable access (including using reasonable efforts to give
access to persons or firms possessing information) and duplicating rights during
normal business hours to Information within Seller’s possession or control
relating to the business of Split-Off Subsidiary insofar as such access is
reasonably required by the Buyer. Information may be requested under this
Section 10.4(b) for, without limitation, audit, accounting, claims, litigation
and tax purposes as well as for purposes of fulfilling disclosure and reporting
obligations and for performing this Agreement and the transactions contemplated
hereby. No files, books or records of Split-Off Subsidiary existing at the
Closing Date shall be destroyed by Seller after Closing but prior to the
expiration of any period during which such files, books or records are required
to be maintained and preserved by applicable law without giving the Buyer at
least 30 days’ prior written notice, during which time the Buyer shall have the
right to examine and to remove any such files, books and records prior to their
destruction.

 

(c)                At all times following the Closing, Seller, Buyer and
Split-Off Subsidiary shall use their reasonable efforts to make available to the
other on written request, the current and former officers, directors, employees
and agents of Seller or Split-Off Subsidiary for any of the purposes set forth
in Section 10.4(a) or (b) above or as witnesses to the extent that such persons
may reasonably be required in connection with any legal, administrative or other
proceedings in which Seller or Split-Off Subsidiary may from time to be
involved.

 

(d)               The party to whom any Information or witnesses are provided
under this Section 10.4 shall reimburse the provider thereof for all
out-of-pocket expenses actually and reasonably incurred in providing such
Information or witnesses.

 

(e)                Seller, Buyer, Split-Off Subsidiary and their respective
employees and agents shall each hold in strict confidence all Information
concerning the other party in their possession or furnished by the other or the
other’s representative pursuant to this Agreement with the same degree of care
as such party utilizes as to such party’s own confidential information (except
to the extent that such Information is (i) in the public domain through no fault
of such party or (ii) later lawfully acquired from any other source by such
party), and each party shall not release or disclose such Information to any
other person, except such party’s auditors, attorneys, financial advisors,
bankers, other consultants and advisors or persons to whom such party has a
valid obligation to disclose such Information, unless compelled to disclose such
Information by judicial or administrative process or, as advised by its counsel,
by other requirements of law.

 



9

 

 

(f)                Seller, Buyer and Split-Off Subsidiary shall each use their
best efforts to forward promptly to the other party all notices, claims,
correspondence and other materials which are received and determined to pertain
to the other party.

 

10.5            Guarantees, Surety Bonds and Letter of Credit Obligations. In
the event that Seller is obligated for any debts, obligations or liabilities of
Split-Off Subsidiary by virtue of any outstanding guarantee, performance or
surety bond or letter of credit provided or arranged by Seller on or prior to
the Closing Date, Buyer and Split-Off Subsidiary shall use their best efforts to
cause to be issued replacements of such bonds, letters of credit and guarantees
and to obtain any amendments, novations, releases and approvals necessary to
release and discharge fully Seller from any liability thereunder following the
Closing. Buyer and Split-Off Subsidiary, jointly and severally, shall be
responsible for, and shall indemnify, hold harmless and defend Seller from and
against, any costs or losses incurred by Seller arising from such bonds, letters
of credit and guarantees and any liabilities arising therefrom and shall
reimburse Seller for any payments that Seller may be required to pay pursuant to
enforcement of its obligations relating to such bonds, letters of credit and
guarantees.

 

10.6            Filings and Consents. Buyer, at its risk, shall determine what,
if any, filings and consents must be made and/or obtained prior to Closing to
consummate the purchase and sale of the Shares. The Buyer shall indemnify the
Seller Indemnified Parties (as defined in Section 12.1 below) against any Losses
(as defined in Section 12.1 below) incurred by such Seller Indemnified Parties
by virtue of the failure to make and/or obtain any such filings or consents.
Recognizing that the failure to make and/or obtain any filings or consents may
cause Seller to incur Losses or otherwise adversely affect Seller, Buyer and
Split-Off Subsidiary confirm that the provisions of this Section 10.6 will not
limit Seller’s right to treat such failure as the failure of a condition
precedent to Seller’s obligation to close pursuant to Article VIII above.

 

10.7            Insurance. The Buyer acknowledges that on the Closing Date,
effective as of the Closing, any insurance coverage and bonds provided by Seller
for the Buyer or for Split-Off Subsidiary, and all certificates of insurance
evidencing that Buyer or Split-Off Subsidiary maintain any required insurance by
virtue of insurance provided by Seller, will terminate with respect to any
insured damages resulting from matters occurring subsequent to Closing.

 

10.8            Agreements Regarding Taxes.

 

(a)                Tax Sharing Agreements. Any tax sharing agreement between
Seller and Split-Off Subsidiary is terminated as of the Closing Date and will
have no further effect for any taxable year (whether the current year, a future
year or a past year).

 

(b)               Returns for Periods Through the Closing Date. Seller will
include the income and loss of Split-Off Subsidiary (including any deferred
income triggered into income by Reg. §1.1502-13 and any excess loss accounts
taken into income under Reg. §1.1502-19) on Seller’s consolidated federal income
tax returns for all periods through the Closing Date and pay any federal income
taxes attributable to such income. Seller and Split-Off Subsidiary agree to
allocate income, gain, loss, deductions and credits between the period up to
Closing (the “Pre-Closing Period”) and the period after Closing (the
“Post-Closing Period”) based on a closing of the books of Split-Off Subsidiary,
and both Seller and Split-Off Subsidiary agree not to make an election under
Reg. §1.1502-76(b)(2)(ii) to ratably allocate the year’s items of income, gain,
loss, deduction and credit. Seller, Split-Off Subsidiary and Buyer agree to
report all transactions not in the ordinary course of business occurring on the
Closing Date after Buyer’s purchase of the Shares on Split-Off Subsidiary’s tax
returns to the extent permitted by Reg. §1.1502-76(b)(1)(ii)(B). The Buyer
agrees to indemnify Seller for any additional tax owed by Seller (including tax
owed by Seller due to this indemnification payment) resulting from any
transaction engaged in by Split-Off Subsidiary or Seller (not related to the
Share Exchange) during the Pre-Closing Period or on the Closing Date before
Buyer’s purchase of the Shares. Split-Off Subsidiary will furnish tax
information to Seller for inclusion in Seller’s consolidated federal income tax
return for the period which includes the Closing Date in accordance with
Split-Off Subsidiary’s past custom and practice.

 



10

 

 

(c)                Audits. Seller will allow Split-Off Subsidiary and its
counsel to participate at Split-Off Subsidiary’s expense in any audit of
Seller’s consolidated federal income tax returns to the extent that such audit
raises issues that relate to and increase the tax liability of Split-Off
Subsidiary. Seller shall have the absolute right, in its sole discretion, to
engage professionals and direct the representation of Seller in connection with
any such audit and the resolution thereof, without receiving the consent of
Buyer or Split-Off Subsidiary or any other party acting on behalf of Buyer or
Split-Off Subsidiary, provided that Seller will not settle any such audit in a
manner which would materially adversely affect Split-Off Subsidiary after the
Closing Date unless such settlement would be reasonable in the case of a person
that owned Split-Off Subsidiary both before and after the Closing Date. In the
event that after Closing any tax authority informs Buyer or Split-Off Subsidiary
of any notice of proposed audit, claim, assessment or other dispute concerning
an amount of taxes which pertain to Seller, or to Split-Off Subsidiary during
the period prior to Closing, Buyer or Split-Off Subsidiary must promptly notify
Seller of the same within 15 calendar days of the date of the notice from the
tax authority. In the event Buyer or Split-Off Subsidiary do not notify Seller
within such 15 day period, Buyer and Split-Off Subsidiary, jointly and
severally, will indemnify Seller for any incremental interest, penalty or other
assessments resulting from the delay in giving notice. To the extent of any
conflict or inconsistency, the provisions of this Section 10.8 shall control
over the provisions of Section 12.2 below.

 

(d)               Cooperation on Tax Matters. Buyer, Seller and Split-Off
Subsidiary shall cooperate fully, as and to the extent reasonably requested by
any party, in connection with the filing of tax returns pursuant to this Section
and any audit, litigation or other proceeding with respect to taxes. Such
cooperation shall include the retention and (upon the other party’s request) the
provision of records and information which are reasonably relevant to any such
audit, litigation or other proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. Split-Off Subsidiary shall (i) retain all books
and records with respect to tax matters pertinent to Split-Off Subsidiary and
Seller relating to any taxable period beginning before the Closing Date until
the expiration of the statute of limitations (and, to the extent notified by
Seller, any extensions thereof) of the respective taxable periods, and abide by
all record retention agreements entered into with any taxing authority, and (ii)
give Seller reasonable written notice prior to transferring, destroying or
discarding any such books and records and, if Seller so requests, Buyer agrees
to cause Split-Off Subsidiary to allow Seller to take possession of such books
and records.

 



11

 

 

10.9            ERISA. Effective as of the Closing Date, Split-Off Subsidiary
shall terminate its participation in, and withdraw from, any employee benefit
plans sponsored by Seller, and Seller and Buyer shall cooperate fully in such
termination and withdrawal. Without limitation, Split-Off Subsidiary shall be
solely responsible for (i) all liabilities under those employee benefit plans
notwithstanding any status as an employee benefit plan sponsored by Seller, and
(ii) all liabilities for the payment of vacation pay, severance benefits, and
similar obligations, including, without limitation, amounts which are accrued
but unpaid as of the Closing Date with respect thereto. Buyer and Split-Off
Subsidiary acknowledge and agree that Split-Off Subsidiary is solely responsible
for providing continuation health coverage, as required under the Consolidated
Omnibus Reconciliation Act of 1985, as amended (“COBRA”), to each person, if
any, participating in an employee benefit plan subject to COBRA with respect to
such employee benefit plan as of the Closing Date, including, without
limitation, any person whose employment with Split-Off Subsidiary is terminated
after the Closing Date.

 

XI. TERMINATION.

 

This Agreement may be terminated at, or at any time prior to, the Closing by
mutual written consent of Seller, Buyer and PrivateCo.

 

If this Agreement is terminated as provided herein, it shall become wholly void
and of no further force and effect and there shall be no further liability or
obligation on the part of any party except to pay such expenses as are required
of such party.

 

XII. INDEMNIFICATION.

 

12.1            Indemnification by Buyer and Split-Off Subsidiary. Buyer and
Split-Off Subsidiary, jointly and severally, covenant and agree to indemnify,
defend, protect and hold harmless Seller and PrivateCo, and their respective
officers, directors, employees, stockholders, agents, representatives and
Affiliates (collectively, the “Seller Indemnified Parties”) at all times from
and after the date of this Agreement from and against all losses, liabilities,
damages, claims, actions, suits, proceedings, demands, assessments, adjustments,
costs and expenses (including specifically, but without limitation, reasonable
attorneys’ fees and expenses of investigation), whether or not involving a third
party claim and regardless of any negligence of any Seller Indemnified Party
(collectively, “Losses”), incurred by any Seller Indemnified Party as a result
of or arising from (i) any breach of the representations and warranties of Buyer
set forth herein or in certificates delivered in connection herewith, (ii) any
breach or nonfulfillment of any covenant or agreement (including any other
agreement of Buyer to indemnify set forth in this Agreement) on the part of
Buyer under this Agreement, (iii) any Assigned Asset or Assigned Liability or
any other debt, liability or obligation of Split-Off Subsidiary, (iv) the
conduct and operations, (A) prior to Closing, of the business of Seller
unrelated to the assets that are the subject of the Share Exchange (B) whether
before or after Closing, of (X) the business of Seller pertaining to the
Assigned Assets and Assigned Liabilities or (Y) the business of Split-Off
Subsidiary, (v) claims asserted (including claims for payment of taxes), whether
before or after Closing, (A) against Split-Off Subsidiary or (B) pertaining to
the Assigned Assets and Assigned Liabilities or to the business of Seller prior
to the Closing, or (vi) any federal or state income tax payable by Seller or
PrivateCo and attributable to the transactions contemplated by this Agreement or
to the business of Seller prior to the Closing. For the purposes of this
Agreement, an “Affiliate” is a person or entity that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, another specified person or entity.

 



12

 

 

12.2            Third Party Claims.

 

(a)                Defense. If any claim or liability (a “Third-Party Claim”)
should be asserted against any of the Seller Indemnified Parties (the
“Indemnitees”) by a third party after the Closing for which Buyer has an
indemnification obligation under the terms of Section 12.1, then the Indemnitee
shall notify Buyer (the “Indemnitor”) within 20 days after the Third-Party Claim
is asserted by a third party (said notification being referred to as a “Claim
Notice”) and give the Indemnitor a reasonable opportunity to take part in any
examination of the books and records of the Indemnitee relating to such
Third-Party Claim and to assume the defense of such Third-Party Claim and, in
connection therewith, to conduct any proceedings or negotiations relating
thereto and necessary or appropriate to defend the Indemnitee and/or settle the
Third-Party Claim. The expenses (including reasonable attorneys’ fees) of all
negotiations, proceedings, contests, lawsuits or settlements with respect to any
Third-Party Claim shall be borne by the Indemnitor. If the Indemnitor agrees to
assume the defense of any Third-Party Claim in writing within 20 days after the
Claim Notice of such Third-Party Claim has been delivered, through counsel
reasonably satisfactory to Indemnitee, then the Indemnitor shall be entitled to
control the conduct of such defense, and any decision to settle such Third-Party
Claim, and shall be responsible for any expenses of the Indemnitee in connection
with the defense of such Third-Party Claim so long as the Indemnitor continues
such defense until the final resolution of such Third-Party Claim. The
Indemnitor shall be responsible for paying all settlements made or judgments
entered with respect to any Third-Party Claim the defense of which has been
assumed by the Indemnitor. Except as provided in subsection (b) below, both the
Indemnitor and the Indemnitee must approve any settlement of a Third-Party
Claim. A failure by the Indemnitee to timely give the Claim Notice shall not
excuse Indemnitor from any indemnification liability except only to the extent
that the Indemnitor is materially and adversely prejudiced by such failure.

 

(b)               Failure to Defend. If the Indemnitor shall not agree to assume
the defense of any Third-Party Claim in writing within 20 days after the Claim
Notice of such Third-Party Claim has been delivered, or shall fail to continue
such defense until the final resolution of such Third-Party Claim, then the
Indemnitee may defend against such Third-Party Claim in such manner as it may
deem appropriate and the Indemnitee may settle such Third-Party Claim, in its
sole discretion, on such terms as it may deem appropriate; provided however,
that the Indemnitor shall (i) promptly reimburse the Indemnitee for the amount
of all settlement payments and expenses, legal and otherwise, incurred by the
Indemnitee in connection with the defense or settlement of such Third-Party
Claim, or (ii) shall pay, in advance of any settlement or proceedings and in
installments as reasonably agreed to by the parties, such sums and expenses
reasonably expected to be incurred in connection with the defense of the
Third-Party Claim and any settlement thereof. If no settlement of such
Third-Party Claim is made, then the Indemnitor shall satisfy any judgment
rendered with respect to such Third-Party Claim before the Indemnitee is
required to do so, and pay all expenses, legal or otherwise, incurred by the
Indemnitee in the defense against such Third-Party Claim.

 

12.3          Non-Third-Party Claims. Upon discovery of any claim for which the
Buyer has an indemnification obligation under the terms of Section 12.1 which
does not involve a claim by a third party against the Indemnitee, the Indemnitee
shall give prompt notice to Buyer of such claim and, in any case, shall give
Buyer such notice within 30 days of such discovery. A failure by Indemnitee to
timely give the foregoing notice to Buyer shall not excuse Buyer from any
indemnification liability except to the extent that Buyer is materially and
adversely prejudiced by such failure.

 



13

 

 

12.4            Survival. Except as otherwise provided in this Section 12.4, all
representations and warranties made by Buyer, Split-Off Subsidiary and Seller in
connection with this Agreement shall survive the Closing. Anything in this
Agreement to the contrary notwithstanding, the liability of all Indemnitors
under this Article XII shall terminate on the third (3rd) anniversary of the
Closing Date, except with respect to (a) liability for any item as to which,
prior to the third (3rd) anniversary of the Closing Date, any Indemnitee shall
have asserted a Claim in writing, which Claim shall identify its basis with
reasonable specificity, in which case the liability for such Claim shall
continue until it shall have been finally settled, decided or adjudicated, (b)
liability of any party for Losses for which such party has an indemnification
obligation, incurred as a result of such party’s breach of any covenant or
agreement to be performed by such party after the Closing, (c) liability of
Buyer for Losses incurred by a Seller Indemnified Party due to breaches of its
representations and warranties in Article IV of this Agreement, and (d)
liability of Buyer for Losses arising out of Third-Party Claims for which Buyer
has an indemnification obligation, which liability shall survive until the
statute of limitation applicable to any third party’s right to assert a
Third-Party Claim bars assertion of such claim.

 

XIII. MISCELLANEOUS.

 

13.1            Definitions. Capitalized terms used herein without definition
have the meanings ascribed to them in the Share Exchange Agreement.

 

13.2            Notices. All notices and communications required or permitted
hereunder shall be in writing and deemed given when received by means of the
United States mail, addressed to the party to be notified, postage prepaid and
registered or certified with return receipt requested, or personal delivery, or
overnight courier, as follows:

 



  (a) If to Seller, addressed to:           China Energy Technology Corp, Ltd.  
  244 Fifth Ave, Ste. #1563      New York, NY 10001     Attn:  Mauricio Gonzalez
    Telephone:  (212) 726-2184    
Facsimile:                                                                 With
a copy to (which shall not constitute notice hereunder):     CKR Law LLP    
1330 Avenue of the Americas, 35th Floor     New York, NY 10019    
Attention:  Eric C. Mendelson     Telephone:  212.400.6900    
Facsimile:  212.400.6901         (b) If to Split-Off Subsidiary, addressed to:  
        Mark Reichel     3049 NW 72nd Avenue     Margate, FL 33063    
Telephone: 954-278-1155

 



14

 

 

  (c) If to Buyer, addressed to:           Innovestica LP     48 Shortland
Street     Auckland, New Zealand 1010     Attn: Angel Lorenzo

 

or to such other address as any party hereto shall specify pursuant to this
Section 13.2 from time to time.

 

13.3          Exercise of Rights and Remedies. Except as otherwise provided
herein, no delay of or omission in the exercise of any right, power or remedy
accruing to any party as a result of any breach or default by any other party
under this Agreement shall impair any such right, power or remedy, nor shall it
be construed as a waiver of or acquiescence in any such breach or default, or of
any similar breach or default occurring later; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
occurring before or after that waiver.

 

13.4          Time. Time is of the essence with respect to this Agreement.

 

13.5          Reformation and Severability. In case any provision of this
Agreement shall be invalid, illegal or unenforceable, it shall, to the extent
possible, be modified in such manner as to be valid, legal and enforceable but
so as to most nearly retain the intent of the parties, and if such modification
is not possible, such provision shall be severed from this Agreement, and in
either case the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

 

13.6          Further Acts and Assurances. From and after the Closing, Seller,
Buyer and Split-Off Subsidiary agree that each will act in a manner supporting
compliance, including compliance by its Affiliates, with all of its obligations
under this Agreement and, from time to time, shall, at the request of another
party hereto, and without further consideration, cause the execution and
delivery of such other instruments of conveyance, transfer, assignment or
assumption and take such other action or execute such other documents as such
party may reasonably request in order more effectively to convey, transfer to
and vest in Buyer, and to put Split-Off Subsidiary in possession of, all
Assigned Assets and Assigned Liabilities, and to convey, transfer to and vest in
Seller and Buyer, and to them in possession of, the Purchase Price Securities
and the Shares (respectively), and, in the case of any contracts and rights that
cannot be effectively transferred without the consent or approval of another
person that is unobtainable, to use its best reasonable efforts to ensure that
Split-Off Subsidiary receives the benefits thereof to the maximum extent
permissible in accordance with applicable law or other applicable restrictions,
and shall perform such other acts which may be reasonably necessary to
effectuate the purposes of this Agreement.

 

13.7          Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties relating to the subject matter contained herein.
This Agreement cannot be amended or changed except through a written instrument
signed by all of the parties hereto and by PrivateCo. No provisions of this
Agreement or any rights hereunder may be waived by any party without the prior
written consent of PrivateCo.

 

13.8          Assignment. No party may assign his, her or its rights or
obligations hereunder, in whole or in part, without the prior written consent of
the other parties.

 



15

 

 

13.9          Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
principles of conflicts or choice of laws thereof.

 

13.10      Counterparts. This Agreement may be executed in one or more
counterparts, with the same effect as if all parties had signed the same
document. Each such counterpart shall be an original, but all such counterparts
taken together shall constitute a single agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature page was an original thereof.

 

13.11      Section Headings and Gender. The section headings used herein are
inserted for reference purposes only and shall not in any way affect the meaning
or interpretation of this Agreement. All personal pronouns used in this
Agreement shall include the other genders, whether used in the masculine,
feminine or neuter and the singular shall include the plural, and vice versa,
whenever and as often as may be appropriate.

 

13.12      Third-Party Beneficiary. Each of Seller, Buyer and Split-Off
Subsidiary acknowledges and agrees that this Agreement is entered into for the
express benefit of PrivateCo, and that PrivateCo is relying hereon and on the
consummation of the transactions contemplated by this Agreement in entering into
and performing its obligations under the Securities Exchange Agreement, and that
PrivateCo shall be in all respects entitled to the benefit hereof and to enforce
this Agreement as a result of any breach hereof.

 

13.13      Specific Performance; Remedies. Each of the parties to this Agreement
acknowledges and agrees that, if any provision of this Agreement is not
performed in accordance with its specific terms or is otherwise breached,
irreparable damages would be incurred by the other parties to this Agreement and
by PrivateCo. Accordingly, the parties to this Agreement agree that any party or
PrivateCo will be entitled to seek an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and its terms and provisions in any action instituted in any court of
the United States or any state thereof having jurisdiction over the parties and
the matter, subject to Section 13.9, in addition to any other remedy to which
they may be entitled, at law or in equity. Except as expressly provided herein,
the rights, obligations and remedies created by this Agreement are cumulative
and are in addition to any other rights, obligations or remedies otherwise
available at law or in equity, and nothing herein will be considered an election
of remedies.

 

13.14      Submission to Jurisdiction; Process Agent; No Jury Trial.

 

(a)                Each party to the Agreement hereby submits to the
jurisdiction of any state or federal court sitting in the Borough of Manhattan,
City and State of New York, in any action arising out of or relating to this
Agreement, and agrees that all claims in respect of the action may be heard and
determined in any such court. Each party to the Agreement also agrees not to
bring any action arising out of or relating to this Agreement in any other
court. Each party to the Agreement agrees that a final judgment in any action so
brought will be conclusive and may be enforced by action on the judgment or in
any other manner provided at law or in equity. Each party to the Agreement
waives any defense of inconvenient forum to the maintenance of any action so
brought and waives any bond, surety or other security that might be required of
any other party with respect thereto.

 



16

 

 

(b)               EACH PARTY TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RIGHTS
TO JURY TRIAL OF ANY DISPUTE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
OTHER AGREEMENTS RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR ANY
DEALINGS AMONG THEM RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY. The scope
of this waiver is intended to be all encompassing of any and all actions that
may be filed in any court and that relate to the subject matter of the
transactions, including contract claims, tort claims, breach of duty claims and
all other common law and statutory claims. Each party to the Agreement hereby
acknowledges that this waiver is a material inducement to enter into a business
relationship and that they will continue to rely on the waiver in their related
future dealings. Each party to the Agreement further represents and warrants
that it has reviewed this waiver with its legal counsel, and that each knowingly
and voluntarily waives its jury trial rights following consultation with legal
counsel. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED ORALLY OR IN WRITING, AND THE
WAIVER WILL APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING HERETO. In the
event of commencement of any action, this Agreement may be filed as a written
consent to trial by a court.

 

13.15      Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party because of the authorship of any provision of
this Agreement. Any reference to any federal, state, local or foreign law will
be deemed also to refer to law as amended and all rules and regulations
promulgated thereunder, unless the context requires otherwise. The words
“include,” “includes,” and “including” will be deemed to be followed by “without
limitation.” The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The parties
hereto intend that each representation, warranty and covenant contained herein
will have independent significance. If any party hereto has breached any
representation, warranty or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
that party has not breached will not detract from or mitigate the fact that such
party is in breach of the first representation, warranty or covenant.

 

[Signature Page Follows This Page]

 



17

 

 



IN WITNESS WHEREOF, the parties hereto have duly executed this Split-Off
Agreement as of the date and year above written.

 

  SELLER:       China Energy Technology Corp, Ltd.         By: /s/ Mauricio
Gonzalez   Name: Mauricio Gonzalez   Title: President and CEO         REDFIELD
OPERATING CORP.       By /s/ Mark Reichel   Name:  Mark Reichel   Title:
President         BUYER:       Innovestica LP       By /s/ Angel Lorenzo  
Name:   Angel Lorenzo   Title:  



 



18

 

 

EXHIBIT A

 

Buyer  Purchase Price Security  Certificate No(s). Innovestica LP  20,000,000
shares of common stock  562

 

 

19



 

